Citation Nr: 1332789	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for McArdle's syndrome.  

2.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety, claimed as secondary to McArdle's syndrome.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1966 to November 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2007 and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony regarding the McArdle's syndrome claim at a November 2009 Travel Board hearing before a Veterans Law Judge who has since retired.  Subsequently, the Veteran provided testimony in June 2013 regarding both issues on appeal at a videoconference hearing before the undersigned Veterans Law Judge with the VA Medical Center in Lebanon, Pennsylvania.  Transcripts of both hearings are associated with the claims folder.

In June 2010, the Board remanded the issue of entitlement to service connection for McArdle's syndrome for further development.  The development requested has been completed, and the claim is now appropriate for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A muscle disease was not noted on the March 1966 service enlistment examination report; however, the Veteran's congenital muscle disease (McArdle's syndrome) clearly and unmistakably preexisted service and was aggravated or permanently worsened during active service.  

2.  The Veteran experienced unremitting psychiatric symptoms during active service; symptoms of a psychiatric disability have been unremitting since service separation, and the Veteran's psychiatric disability, including depression and anxiety, is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for McArdle's syndrome have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability, to include depression and anxiety, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for McArdle's Syndrome

The Veteran in this case contends that his current McArdle's syndrome was permanently aggravated during active service.  Specifically, he avers that, prior to service, although he suffered occasional muscle cramps, he was able to participate in various sports and recreational activities, including basketball and baseball.  However, since service separation, he contends that he is no longer able to engage in such activities, as the physical exercises during basic training caused permanent damage to his muscles, as he was not allowed to rest properly during basic training, or, at times, eat meals. 

After a review of all the evidence of record, lay and medical, the Board finds that a preexisting muscle disease (McArdle's syndrome) was not noted at entrance to service in March 1966.  The March 1966 enlistment examination report is completely negative for any report, complaints, history, symptoms, findings, or diagnosis of a muscle disease, including McArdle's syndrome.  Because McArdle's syndrome was not "noted" at the March 1966 service enlistment examination, the Veteran is entitled to the presumption of soundness at service entrance.  
38 U.S.C.A. § 1111.  

Next, after a review of all the evidence, the Board finds that the Veteran's McArdle's syndrome clearly and unmistakably preexisted service.  In addition to the Veteran's own contention that his McArdle's syndrome preexisted service and was aggravated by service, the clear and unmistakable evidence of preexistence of McArdle's syndrome includes service treatment records and statements of various physicians that McArdle's syndrome is a genetic condition that existed since birth.    

In April 1966, one month after enlistment, the Veteran reported symptoms of heart palpitations, tingling in his fingers, perioral numbness, decreased vision, and swelling, intense soreness, and pain in any muscle group involved in strenuous exercise, and was hospitalized.  He was seen by a neurologist, who found no evidence of a specific muscle disease, and was discharged with a diagnosis of conversion reaction.  

Ultimately, however, in August 1966, he was admitted to Walter Reed General Hospital with complaints of weakness, pain, and swelling of his muscles after minimal exercise, and was diagnosed with McArdle's syndrome.  During the course of his hospitalization, the Veteran reported that he had suffered from muscle cramps and swelling since the age of twelve, and the treating physicians, along with the Medical Board, determined that the disease existed prior to service and was not incurred in the line of duty.  

In addition to the Veteran's own statements regarding the inception of his symptoms and the service treatment records which indicate that the McArdle's syndrome existed prior to service, the Veteran's physicians have unanimously stated that McArdle's syndrome is a congenital disease and has existed since birth.  Specifically, in a September 2004 letter, Dr. L. wrote that, "obviously because [McArdle's disease] is an inborn error of metabolism, this condition has been present since birth.  This is a condition...in which enzymes required to break down glycogen into individual glucose molecules for utilization by actively exercising muscle tissue (myophosphorylase) is genetically absent."  In another December 2000 letter, Dr. L. wrote that the McArdle's syndrome had been present for the Veteran's entire life, but had become manifest in his late teens and young adulthood.  Dr. A., another private physician, wrote in a March 2008 statement that McArdle's syndrome is a genetic disease.  The September 2008 VA examiner, citing to medical literature, also stated that McArdle's syndrome is a genetic condition.      

The Board finds that the in-service findings and statements of the various physicians outlined above are competent and probative medical evidence on the question of whether the Veteran had a preexisting congenital muscle disease because they are based on professional medical knowledge regarding the nature of McArdle's syndrome and thorough and contemporaneous medical examinations and testing.  Moreover, they are factually accurate, as it appears the physicians were informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that are supported by a sound reasoning. 

Thus, the physicians' opinions, along with the service treatment record evidence and findings, constitute clear and unmistakable evidence that a congenital muscle disease (McArdle's syndrome) preexisted the Veteran's period of active service.  There are no competent opinions or other evidence suggesting that the McArdle's syndrome is not a preexisting congenital disease, nor does any other medical evidence of record conflict with the private physicians' conclusions regarding the McArdle's syndrome being a congenital disease.

Next, after a review of the evidence of record, lay and medical, the Board finds that there is not clear and unmistakable evidence that the Veteran's preexisting McArdle's syndrome was not aggravated or permanently worsened by active service, and, in fact, that the evidence is at least in relative equipoise as to whether the preexisting McArdle's syndrome was aggravated or permanently worsened by service.  

The Board acknowledges the negative opinions provided by the September 2008 and January 2011 VA examiner.  Namely, in her September 2008 report, the VA examiner acknowledged that review of the service treatment records revealed symptoms of McArdle's syndrome during active service, medical literature supported her conclusion that McArdle's syndrome is a genetic condition and, therefore, was not affected by military service.  She reasoned that the Veteran's military service was less than a year in duration and occurred more than 40 years ago.  

In the January 2011 addendum report, the September 2008 VA examiner again reviewed the claims file and opined that the Veteran's current McArdle's syndrome would be the same even if he had not served in the military.  She reasoned that McArdle's syndrome manifests exercise-induced symptoms, but that does not mean that exercise aggravated the condition.  Moreover, she noted that the Veteran performed physical labor as part of his post-service job, and that his post-service work would not be considered causative or aggravating of his McArdle's syndrome.  Rather, the McArdle's syndrome had progressed naturally.  

In contrast, the Veteran has submitted several favorable opinions by private physicians.  In a June 2013 report, Dr. D. opined that it is at least as likely as not that the Veteran's McArdle's syndrome was aggravated beyond the normal progression of the disease by his military training and duties, which caused muscle injury and damage, which, in turn, caused myositis and reduced his ability to tolerate normal physical exercise and impaired his ability to tolerate some of his daily activities.  Dr. D. reviewed the claims file in the course of providing his opinion, citing to specific medical records, statements of the Veteran, and statements from the Veteran's friends, which support the Veteran's contention that his ability to engage in physical activity was permanently negatively affected by his training in the military.  

In addition, in a December 2009 letter, Dr. L., who began treating the Veteran in 1999 or 2000, wrote that he supported the Veteran's claim for service connection "secondary to severe exacerbation of myositis related to McArdle's disease."  Dr. L. also testified at a March 2009 hearing at the RO that, with McArdle's syndrome, during a time of physical stress, when the muscles have depleted their glucose supply, they are unable to oxidate or remetabolize glucose and oxygen and switch to an anaerobic form of metabolism, which causes a build-up of lactic acid.  This build up of lactic acid can damage the muscles, and can also cause kidney damage via release by the muscle cells of creatinine and myoglobin.  Dr. L. further testified that it was his opinion that the Veteran's muscles were permanently damaged during active service, in that his tolerance for exercise decreased severely as a result of the activities he engaged in during active service.  Dr. L. also recorded this opinion in writing in a September 2004 letter.       

In another December 2009 letter, Dr. A., who also treated the Veteran for several years, wrote a nearly identical statement - namely, that he supported the Veteran's claim for service connection for McArdle's disease in the context of exacerbation of myositis during active service.  

Other evidence, both lay and medical, supports the Veteran's contention that his physical activities during active service caused permanent worsening of his McArdle's syndrome.  Namely, he submitted thirteen statements from friends (which are identical) that state that, prior to service, the Veteran was able to engage in a number of physical activities without problems.  After service, however, he was not able to perform any of the activities he did prior to service without a significant amount of pain and muscle cramps.  
  
In addition, in a July 1968 letter, the Veteran's family physician, Dr. F., wrote that, prior to the Veteran's enlistment in service, he suffered only minor discomfort with exercise, but that, during service, his condition worsened considerably.  In a June 1968 letter, Dr. R., an endocrinologist, wrote that severe muscular exertion, such as that found in the Veteran's then-current occupation, was probably harmful to his muscles, and recommended that the Veteran find a less strenuous job.  

In sum, in the absence of clear and unmistakable evidence that the Veteran's McArdle's syndrome was not aggravated by active service, and in light of the multiple favorable nexus opinions outlined above, despite the negative VA opinion, the Board has resolved reasonable doubt in the Veteran's favor and finds that service connection for McArdle's syndrome is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Psychiatric Disability

The Veteran contends that he has a current psychiatric disability, including depression and anxiety, that was either incurred during active service or caused or aggravated by his now service-connected McArdle's syndrome.       

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced some psychiatric disability symptoms during active service, and that the evidence is at least in relative equipoise as to whether psychiatric symptoms were unremitting during active service.  At the March 1966 enlistment examination, the Veteran checked "yes" next to "depression or excessive worry" on his Report of Medical History.  The examining clinician wrote that the Veteran reported that he "worried a lot."  However, psychiatric evaluation was marked as normal.   

In April 1966, when the Veteran reported muscle cramping and other symptoms of McArdle's syndrome, the treating clinician noted that his symptoms may be based in anxiety.  Later that month, he was diagnosed with conversion reaction/disorder.  Conversion disorder is defined as "a mental disorder characterized by conversion symptoms (loss or alteration of voluntary motor or sensory functioning suggesting physical illness, such as seizures, paralysis, dyskinesia, anesthesia, blindness, or aphonia) having no demonstrable physiological basis and whose psychological basis is suggested by (1) exacerbation of symptoms at times of psychological stress, (2) relief from tension or inner conflicts (primary gain) provided by the symptoms, or (3) secondary gains (support, attention, avoidance of unpleasant responsibilities) provided by the symptoms."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 556 (31st Ed. 2007).  

However, no psychiatric symptoms were reported at the Medical Board examination in August 1966, several months prior to separation, and psychiatric evaluation was again marked as normal.  

The Veteran testified credibly at the June 2013 Board hearing that he began having symptoms of anxiety and depression secondary to his McArdle's syndrome during active service.  The Veteran is competent to testify as to the onset of his psychiatric symptoms, as they are observable by a layperson.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d at 1336.  Based on the foregoing, the Board finds that psychiatric symptoms were unremitting during active service.  

Next, after a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether symptoms of a psychiatric disability have been unremitting since service separation in November 1966.  Although post-service treatment records are mostly silent as to any report or treatment for psychiatric symptoms, a March 1988 private treatment note indicates the Veteran had a history of chronic anxiety, and that a previous Minnesota Multiphasic Personality Inventory (MMPI) showed evidence of a hypochondriacal personality profile.  The examining clinician continued to assess chronic anxiety.    

Further, the evidence is at least in relative equipoise as to whether the Veteran's current anxiety and depression are directly related to active service.  The Veteran submitted a psychiatric assessment report by a private psychologist, Dr. C., dated in June 2013.  The Veteran reported that he suffered from chronic depression and anxiety due to his McArdle's syndrome during active service.  In addition, he stated that he was picked on and physically assaulted by his drill instructors during service because he could not complete the physical exercises assigned to him.  He denied experiencing any psychiatric symptoms prior to service.  Dr. C. noted that his current anxiety manifested in persistent worry, rumination, and hypervigilance.  His depression manifested as depressed mood, anhedonia, psychomotor sluggishness, and difficulty concentrating.  He stated that he had thoughts of death that corresponded with significant bouts of pain.  Dr. C. conducted a thorough mental health evaluation, including a Personality Assessment Inventory (PAI), which showed marked concerns about physical functioning.  Dr. C. diagnosed pain disorder associated with both psychological factors and a general medical condition, chronic, dysthymic disorder of late onset, and generalized anxiety disorder.  Further, the doctor opined that the Veteran's depression and anxiety, both associated with his chronic pain and medical conditions, were related to active service.  There are no contrary opinions of record.       

In summary, based on the Veteran's competent and credible statements regarding his psychiatric symptoms during active service, service treatment records which document psychiatric symptoms during active service, post-service treatment records which indicate chronic anxiety after active service, and Dr. C.'s favorable nexus opinion (with no conflicting opinions of record), with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a psychiatric disability, to include depression and anxiety, are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

Service connection for McArdle's syndrome is granted.  

Service connection for a psychiatric disability, to include depression and anxiety, is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


